PER CURIAM.
Appellant seeks reversal of an order finding him guilty of indirect criminal contempt and sentencing him to four months in jail. He claims that the trial court did not allow him to present mitigating evidence prior to imposition of sentence and that the order fails to state the facts constituting the contempt. Upon review of the record, this Court is satisfied that the trial court complied with the requirements of Florida Rule of Criminal Procedure 3.840. The record refutes Appellant’s assertion that he was not afforded an opportunity to present factors in mitigation. Moreover, the trial court sufficiently stated the facts constituting the contempt during the contempt hearing. The requirement that the order recite the facts constituting the contempt is satisfied when the trial judge orally states on the record the underlying facts constituting the contempt. See Barnhill v. State, 438 So.2d 175, 175 (Fla. 1st DCA 1983); see also Gidden v. State, 593 So.2d 294, 294 (Fla. 5th DCA 1992). The order of indirect contempt and sentence is therefore affirmed.
ALLEN, DAVIS and BROWNING, JJ., Concur.